SOURCE CAPITAL GROUP, INC. WESTPORT, CT 06880 November10, 2010 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn: Pamela A. Long Assistant Director Division of Corporation Finance Re: India Globalization Capital, Inc. Registration Statement on Form S-1 Registration Statement No.333-163867 Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations of the U.S. Securities and Exchange Commission under the Securities Act of 1933, as amended, Source Capital Group, Inc., as representative of the underwriters, hereby requests acceleration of the effective date of the above-referenced Registration Statement so that it will become effective at 5:00 p.m., Washington D.C. time, on November10, 2010, or as soon thereafter as practicable. Sincerely, /s/Richard H. Kreger Richard H. Kreger Senior Managing Director
